Citation Nr: 1530771	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  09-23 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center 
in St. Paul, Minnesota


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:  Oregon Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an April 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's only periods of active duty were in 1960 and 1962; he did not serve in the Republic of Vietnam.
 

CONCLUSION OF LAW

The Veteran does not have the requisite wartime service to establish basic eligibility for VA nonservice-connected pension benefits.  38 U.S.C.A. §§ 1501, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA must assist a claimant at the time a claim for benefits is filed. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Unfortunately, during the course of this appeal the Veteran's claims file was lost and had to be rebuilt.  In this case the Board has accepted the Veteran's statements about his service dates and locations as true and still cannot award the benefit sought.  The matter decided in this decision rests on the interpretation and application of the relevant law, and VA's obligations in terms of its duties to notify and assist claimants do not apply.  See Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25,180 (2004); VAOPGCPREC 5-2004 69 Fed. Reg. 59,989 (2004).  

The Veteran contends that he is entitled to VA nonservice-connected pension benefits based upon his current disabilities. 

As a threshold requirement for nonservice-connected pension benefits, the appellant must have had wartime service.  Specifically, in order for a Veteran to be entitled to pension benefits, the Veteran must have served on active duty for 90 days or more during a period of war, or commencing or ending during a period of war, or have served during a period of war and be discharged or released from such service for a service-connected disability.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  The specific dates encompassing the "periods of war" are defined by statute.  38 U.S.C.A. § 101(11) (West 2014).  The "Korean conflict" ended January 31, 1955, and the next formally defined period of war, the "Vietnam era" began on August 5, 1964.  38 U.S.C.A. §§ 101(6), (29), 1501(4); 38 C.F.R. § 3.2(e), (f). 

In this case, on his Application for Compensation and/or Pension received in March 2009, the Veteran reported he had two periods of active duty - one in 1960 and the other in 1962.  On his VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran asserted that his time of active service fell within the Vietnam Era, February 28, 1961 through May 7, 1975.  However, regulations indicate that the period beginning on February 28, 1961 and ending on May 7, 1975 is applicable for veterans who served in the Republic of Vietnam during that period.  The period beginning on August 5, 1964, and ending on May 7, 1975 is applicable for veterans who did not serve in Vietnam.  38 C.F.R. § 3.2(f).   In this case, on his Application for Compensation and/or Pension, the Veteran specifically denied serving in Vietnam.     

The Veteran served on active duty in 1960 and 1962, and, thus, outside a "period of war," as defined by statute.  Therefore, he is not eligible for VA nonservice-connected pension benefits, notwithstanding his current disability status.  

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

As the Veteran did not have any wartime service, basic eligibility for nonservice-connected pension benefits is not established.  In this case, as the claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for nonservice-connected pension benefits is denied.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


